Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1-12, 16-17, 28, 30-32, 40, and 59 are pending.
Applicant’s election of Group I, claims 1-12, 16-17, 28, and 0-32 in the reply filed on 05/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 40 and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim, and made final. Election has been treated as have being made without traverse in the reply filed on 05/12/2022.
Claims 1-12, 16-17, 28, and 30-32 have been examined on their merits.

Information Disclosure Statements
The Information Disclosure Statement on 09/13/2019 has been received and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “immediately” in claim 11 is a relative term which renders the claim indefinite. The term “immediately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear amount of time would be considered “immediately”. For example, it is unclear if adding a co-stimulatory agent after 1 second, 1 minute, or 1 hour would be considered immediate. For compact prosecution, the term as been implied to refer to any time within an hour. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 7-8, 16-17, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalamasz et al. (Journal of Immunotherapy, 2004, previously cited 03/15/2022, hereafter “Kalamasz”) in view of Matheson et al. (PLOS ONE, 2014, hereafter, “Matheson”).

In regards to claim 1, Kalamasz teaches that peripheral blood mononuclear (PBMC)-derived CD3+ T cells were combined with anti-CD3/anti-CD28 beads in “stimulation medium” comprising 5% heat-inactivated human serum and recombinant interleukin-2 (IL-2), and that after incubation, bead-bound cells were positively selected using a magnet (p407, General activation and culture of T cells).
Kalamasz does not explicitly teach labelled magnetic beads were labeled with a common-capture reagent. Providing insight on what the term “common-capture reagent” means, the specification describes a common-capture reagent as a reagent that “interacts with the antibody that binds to the cell population that is chosen to be activated and/or separated from the remaining cells regardless of whether the cells being isolated binds to the magnetic particles or the non-magnetic particles (Specification, p17, lines 13-15). Furthermore, while claim 1 is not limited to a particular common capture reagent, it gives anti-mouse IgG or streptavidin as examples (p4, lines 20-21).
Matheson teaches a method of sorting T cells using streptavidin-conjugated magnetic microbeads (Abstract, p1). Matheson also teaches that coating the microbeads is beneficial because it is readily scalable to almost any cell number and may be completed in less than hour (Conclusion, p7). Furthermore, Matheson teaches that the method can eliminate the need for antibodies, and can lead to enrichments of greater than 99% purity (Conclusion, p7).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Kalamasz and label magnetic particles with a common carrier reagent such as streptavidin because it would save time and expenses, and lead to a more thorough enrichment of cells. Furthermore, because Matheson demonstrates that T cells can effectively be enriched and sorted with streptavidin-coated beads, it can be done with predictable results and a reasonable expectation of success.

In regards to claim 2-3, Kalamasz teaches that cells were activated using anti-CD3 or anti-CD28 beads (p408, Intracellular INFγ and Caspase Assays), or IL-2 (p408, T-Cell Culture for Influenza Virus-Specific CD4+ T Cells). Therefore, either anti-CD3 or anti-CD28, or IL-2, is a co-stimulatory agent. Furthermore, because any of anti-CD3, anti-CD8, or IL-2 can be dissolved in liquid, they are soluble as well. While, anti-CD3 or anti-CD28, as taught by Kalamasz, are bound to magnetic beads, claim 2 as amended does not preclude bound molecules, but only requires that the molecules have the property of being soluble. 

In regards to claim 7, as above, Kalamasz teaches that T cells were cultured with magnetic beads in a “stimulating medium” comprising IL-1 (p407, General activation and culture of T cells), and does not teach that the IL-2 was bound to the beads.

In regards to claim 8, Kalamasz teaches that the ratio of anti-CD3 and anti-CD28 antibodies varied between ratios of 1:1 to 1:30 (p414, Expansion of Antigen-Specific T Cell is Improved at Low Ratios of Anti-CD3 to Anti-CD28 Antibodies on the Superparamagnetic Beads). Kalamasz also teaches that cells were subsequently stained with labeling antibodies (p407, Flow Cytometric Analysis). Therefore, since Kalamasz teaches that the ratio of CD3/CD28 antibodies varied and were subsequently stained with labeling antibodies, those antibodies can inherently be independently varied with respect to at least one labeling antibody.

In regards to claims 16 and 28, Kalamasz teaches that the magnetic beads were beads manufactured to comprise anti-CD3 and anti-CD38 were used (p406, Materials and Methods). Therefore, the labelled magnetic particles and at least one antibody were mixed before prior to being mixed with the blood product (either serum or PBMCs) and also bound to those beads.

In regards to claim 17, Kalamasz teaches that PBMCs were obtained by leukapheresis to standard venipuncture (therefore, whole peripheral blood) (p407, Collection of PBMC, T-Lymphocyte Preparation and Storage).
Therefore, the combined teachings of Kalamasz and Matheson renders invention unpatentable as claimed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kalamasz in view of Matheson as applied to claim 1-3, 7-8, 16-17, and 28 above, and further in view of Mary et al. (mAbs, 2012, hereafter “Mary”).

In regards to claim 4, Kalamasz teaches that the CD28 antibodies were monoclonal anti-human CD28 anti-bodies (p406, Materials and Methods). However, Kalamasz is silent on whether the antibodies were specifically derived from mouse or were of the IgG1 subtype specifically.
However, Mary teaches a method of targeting CD28 on T cells with mouse anti-human IgG1 antibodies (Figure 1, p48). Mary also teaches that these antibodies (which are divalent anti-bodes) had agonistic properties that resulted in cell proliferation and cytokine release, and was more efficient than other antibody types (Abstract, p47).
Therefore, a person of ordinary skill in the arts would be motivated to specially use a mouse anti-human IgG1 antibody because it would more efficiently promote T cell proliferation, saving time and expenses. Furthermore, because Mary teaches that T cells can effectively be stimulated with mouse anti-human IgG1 monoclonal antibodies, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Kalamasz, Matheson, and Mary renders invention unpatentable as claimed.


Claim 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Kalamasz in view of Matheson as applied to claim 1-3, 7-8, 16-17, and 28 above, and further in view of Carlring et al. (European Journal of Immunology, 2003, hereafter “Carlring”).

In regards to claim 5-6, Kalamasz does not explicitly teach that the co-stimulatory agents, and CD28, specifically, were biotinylated.
However, as taught by Carlring, biotinylated CD28 showed geometrically enhanced antibody titer against avidin (which is immunologically similar to streptoavidin, both of which are biotin binding proteins) in T cells and enhanced memory response (p138, Biotinylated CD28 is a potent adjuvant for antibody responses against avidin; CD28 adjuvant enhances memory responses).
Therefore, a person of ordinary skill in the arts would be motivated to use biotinylated CD38 antibody because it would lead to a more effective immune response, especially when aired with a biotin binding protein like streptoavidin. Furthermore, because Carlring teaches that biotinylated CD28 can be used to activate T cells, it can be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Kalamasz, Matheson, and Carlring renders invention unpatentable as claimed.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalamasz in view of Matheson as applied to claims 1-3, 7-8, 16-17, and 28 above, and further in view of Mary and Martelli et al. (Immunobiology, 2000, hereafter “Martelli”).

In regards to claim 9, as above, Kalamasz teaches that cells were activated using anti-CD28 beads (p408, Intracellular INFγ and Caspase Assays). Therefore, anti-CD28 is a co-stimulatory agent. Also, as above, Kalamasz teaches that the antibodies were monoclonal anti-human anti-bodies (p406, Materials and Methods), but is silent on whether the antibodies were specifically derived from mouse or were of the IgG1 subtype specifically.
However, also as above, Mary teaches a method of targeting CD28 on T cells with mouse anti-human IgG1 antibodies (Figure 1, p48). Mary also teaches that these antibodies (which are divalent anti-bodes) had agonistic properties that resulted in cell proliferation and cytokine release, and was more efficient than other antibody types (Abstract, p47).
Additionally, neither Kalamasz or Mary explicitly teach that the co-stimulatory agent was a mouse-derived anti-human CD2 IgG1 subclass antibody.
However, Martelli teaches that CD2 expression was evaluated in T cells by incubation with RPA-2.10, which is a mouse anti-human IgG1 CD2 antibody (p2182, Materials and Methods). Martelli also teaches that CD2-mediated T cell activation is different than CD3-mediated T cell activation (Abstract, p2181). While Martelli does not explicitly state that RPA-2.10 was the CD2 stimulatory antibody, since Applicant’s disclosure (claim 9 and specification) indicates that exposing T cells to a mouse anti-human IgG1 CD2 antibody is sufficient to activate T cells, and since Martelli carries out this step, barring evidence to the contrary, the mouse anti-human IgG1 CD2 antibody RPA-2.10, is deemed sufficient to activate T cells.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, a person of ordinary skill in the arts would be motivated to specially use a mouse anti-human IgG1 antibody for CD28 at least because it would more efficiently promote T cell proliferation, saving time and expenses, and for CD2 because it can be used to activate T cells by a different pathway which would be expected to lead to more robust activation of T cells. Furthermore, because the use of these antibodies is known in the art, and because both Mary and Martelli demonstrate their effectiveness in identifying T cells, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Kalamasz, Matheson, Mary, and Martelli renders invention unpatentable as claimed.


Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalamasz in view of Matheson as applied to claim 1-3, 7-8, 16-17, and 28 above, and further in view of Berenson et al. (US 20020119568 A1, 2002, hereafter “Berenson”).

In regards to claim 10-12, Kalamasz does not explicitly teach that the soluble co-stimulatory agent was added immediately after the separating step.
However, Berenson teaches that T cells expansion can be achieved by subsequent stimulation after isolation (paragraph [0101]). Continuing Berenson teaches that “in one embodiment of the invention, the T-cells may be stimulated by a single agent. In another embodiment, T-cells are stimulated with two agents, one that induces a primary signal and a second that is a co-stimulatory signal. Ligands useful for stimulating a single signal or stimulating a primary signal and an accessory molecule that stimulates a second signal may be used in soluble form, attached to the surface of a cell, or immobilized on a surface as described herein. A ligand or agent that is attached to a surface serves as a "surrogate" antigen presenting cell (APC). In a preferred embodiment both primary and secondary agents are co-immobilized on a surface. In one embodiment, the molecule providing the primary activation signal, such as a CD3 ligand, and the co-stimulatory molecule, such as a CD28 ligand, are coupled to the same surface, for example, a particle. Further, as noted earlier, one, two, or more stimulatory molecules may be used on the same or differing surfaces” (paragraph [0101]).
Therefore, since Berenson teaches that stimulation can be performed after isolation, since Berenson teaches that CD3 or CD28 can be used together as co-stimulatory agents, and since Berenson does not teach that these agents are applied at multiple points of time, Berenson teaches that a co-stimulatory agent can be added at a single point of time after the separating step.
Berenson also teaches that simulations times may be as little as 24 hours or less, and preferably 4-6 hours or less (paragraph [0125]). Berenson also provides direct motivation for varying exposure times teaching that “When stimulation of T-cells is carried out for shorter periods of time, the population of T-cells may not increase in number as dramatically, but the population will provide more robust and healthy activated T-cells that can continue to proliferate in vivo and more closely resemble the natural effector T-cell pool” (paragraph [0125]).
While Berenson does not specifically teach a time after separation to incubate, it is routine in perform subsequent steps soon after a previous step unless specified (for example, if there was a need to let cells recover or expand). This is because allowing cells T cells to sit for extended amounts of time would increase the likelihood of unspecific T cell activation, decrease the efficiency to activation to desired antibodies, increase the likelihood of contamination or cell death, or slow down the experimental process. Therefore, a person of ordinary skill in the arts would be motivated continue to the co-stimulatory step soon after separation to avoid these complications saving times and expenses, and because doing so is routine in the art it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Kalamasz, Matheson, and Berenson renders invention unpatentable as claimed.


Claim(s) 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalamasz in view of Matheson as applied to claim 1-3, 7-8, 16-17, and 28 above, and further in view of Lambert et al. (US 20130203145 A1, 2013, hereafter “Lambert”).

In regards to claims 30-31, Kalamasz teaches that after incubation, bead-bound cells were positively selected using a magnet (p407, General activation and culture of T cells). However, Kalamasz is silent on whether the magnetic force was applied as an intermittent magnetic field gradient during the incubation step. 
However, Lambert teaches a cell capture method using magnetic particles (paragraph [0113]). Lambert teaches that the use of a magnetic field may provide considerable flexibility and that when applied in intermittent intervals, with altered field strength, it may improve mixing and cell-particle adhesion (paragraph [0113]).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Kalamasz and use an intermittent magnetic field because it would lead to more efficient mixing and adhesion of cells. Furthermore, since Lambert teaches the effectiveness of using intermittent magnetic fields is could be done with predictable results and a reasonable expectation of success.
Additionally, Lambert teaches that agitation can promote attachment of cells to beads (paragraph [0152]). While Lambert does not explicitly teach that samples were agitated between application of the intermittent magnetic force, a person of ordinary skill in the arts would recognize that agitation of samples between application of the intermittent magnetic force would be beneficial because it would promote greater attachment of cells. Furthermore, because Lambert teaches that agitating cells is effective in improving attachment of cells, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Kalamasz, Matheson, and Lambert renders invention unpatentable as claimed.


Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalamasz in view of Matheson as applied to claim 1-3, 7-8, 16-17, and 28 above, and further in view of Mahowald et al. (ChemPhysChem, 2009, hereafter, “Mahowald”).

In regards to claim 32, as above, Kalamasz teaches that after incubation, bead-bound cells were positively selected using a magnet (p407, General activation and culture of T cells). However, also as above, Kalamasz is silent on whether the magnetic force was applied as an intermittent magnetic field. Kamalasz is also silent on the duration of an intermittent magnetic field.
As above, Lambert teaches a method of using an intermittent magnetic fields to separate cells, but is likewise silent on the duration of that intermittent magnetic field.
However, Mahowald teaches a method of treating cells with a series of magnetic pulses (therefore intermittent forces) (p1562, Figure 3). More specifically, Mahowald teaches that cells incubated with magnetic beads were subject to magnetic forces with a pulse rate of 5 pulses per minute with the pulse length being 6 second per pulse (p1565, Experimental Selection). 
	While 6 seconds is less than 10 seconds it could still be considered “about 10 seconds”, especially given the broad range of “about 10 seconds to about 30 seconds”. Additionally, a person of ordinary skill in the arts would be motivated to modify the length of the pulse as a matter of routine optimization. Furthermore, neither claim 32 nor the specification, points to a criticality in the length of the intermittent force. 
	In regards to approaching amounts, MPEP 2131.02 states, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”. 
In regards to routine optimization, MPEP 2131.02(II)(A), states, “Generally, differences in [amounts] will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such [amount] is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”, and continuing, “see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
A person of ordinary skill in the arts would be motivated to adjust pulse length as a matter of routine optimization because different cells or different magnetic strengths may necessitate different times of magnetic exposure.
As above, a person of ordinary skill in the arts would be motivated to modify the method of Kalamasz and use an intermittent magnetic field because it would lead to more efficient mixing and adhesion of cells. Furthermore, since Lambert teaches the effectiveness of using intermittent magnetic fields is could be done with predictable results and a reasonable expectation of success. They would also be motivated to pulse magnetic forces during the incubation step for about 10 to 30s as a way to optimize adhesion and effectiveness of cells, which would save time and expense in the long run. Furthermore, since Mahowald teaches pulse lengths of about 10 seconds, it can be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Kalamasz, Matheson, and Mahowald renders invention unpatentable as claimed.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/               Examiner, Art Unit 1632                                                                                                                                                                                         

/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632